Citation Nr: 0917868	
Decision Date: 05/12/09    Archive Date: 05/19/09

DOCKET NO.  05-10 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death.

2.  Entitlement to accrued benefits.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A.G. Alderman, Associate Counsel


INTRODUCTION

The Veteran had active military service from October 1939 to 
July 1961.  He died in July 2004, and is survived by the 
appellant, his spouse.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, that denied her claim for accrued benefits and 
claim for Dependency and Indemnity Compensation (DIC) for the 
Veteran's cause of death.

This matter was remanded by the Board in April 2008.  A 
review of the claims file shows that the Board's instructions 
were not completed.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board apologizes for the additional delay; however, 
before addressing the merits of the claims on appeal, the 
Board finds that additional development is required.

In April 2008, the Board remanded this case for compliance 
with the mandates provided in Hupp v. Nicholson, 21 Vet. App. 
342, 352 (2007), and the Veterans Claims Assistance Act of 
2000 (VCAA).

In Hupp, the Court held that for Dependency and Indemnity 
Compensation (DIC) benefits, VCAA notice must include (1) a 
statement of the conditions, if any, for which a veteran was 
service- connected at the time of his or her death; (2) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a previously service-
connected condition; and (3) an explanation of the evidence 
and information required to substantiate a DIC claim based on 
a condition not yet service-connected.  (emphasis added).  

A review of the claims file shows that the VCAA notice 
letters issued by the Appeals Management Center on June 3, 
2008 and September 4, 2008 both fail to identify the 
Veteran's service connected disabilities as required by Hupp.  

A remand by the Board confers on the claimant, as a matter of 
law, the right to compliance with the remand orders.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).  As the Board cannot 
conclude that the notice error is harmless, the Board must 
remand the case again to ensure the appellant receives Hupp 
compliant notice.

Accordingly, the case is REMANDED for the following action:

1.  Provide the appellant and her 
representative VCAA notice that complies 
with the Court's decision in Hupp v. 
Nicholson, 21 Vet. App. 342, 352 (2007), 
that includes (1) a statement that the 
Veteran was service connected for and in 
receipt of a noncompensable rating for 
residuals of a fracture of the left 
scapula, residuals of a fracture of the 
right femur neck, and bilateral hearing 
loss at the time of his death; (2) an 
explanation of the evidence and 
information required to substantiate a DIC 
claim based on a previously service-
connected condition; and (3) an 
explanation of the evidence and 
information required to substantiate a DIC 
claim based on a condition not yet 
service-connected.

2.  Upon completion of this development, 
the RO should readjudicate all issues on 
appeal, considering any new evidence 
secured since the March 2009 supplemental 
statement of the case (SSOC).  If the 
disposition remains unfavorable, the RO 
should furnish the appellant and her 
representative with another SSOC and 
afford her an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



